BELCHER, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Oklahoma.
The executive warrant of the Governor of Texas was introduced in evidence.
It recites that the Governor of the State of Oklahoma had demanded the arrest and delivery of the appellant to an agent of Oklahoma for return to that state; and it further recites that the appellant stands charged by “Complaint, Warrant and Other Papers before the proper authorities,” with the commission of the crime of “Manslaughter First Degree” in said state and has taken refuge in Texas, and that said demand was accompanied by copies of the complaint, warrant and other papers duly certified as authentic by the governor of said state.
The state also introduced the requisition of the Governor of Oklahoma and the annexed complaint which shows to have been signed before a justice of the peace, the warrant of arrest issued thereon, and three affidavits pertaining to the crime charged in the complaint. It was certified in the requisition that the annexed instruments were authentic.
It is insisted that there is no showing that the appellant is the identical person sought to be extradited.
The crime charged in the complaint appears to have resulted from a collision between two automobiles.
The record shows that the court was informed during the hearing that no contention was made that appellant was not at the scene of the collision, but that he contends that the *306collision was an accident because the car he hit was stopped on the highway when he came over a hill in his car.
The executive warrant of the Governor of this state, the requisition and annexed supporting instruments and the testimony were sufficient to authorize the trial court to conclude as he did and remand appellant for extradition.
The judgment is affirmed.
Opinion approved by the Court.